 In the Matter of BEMIS BRO. BAG COMPANYandTEXTILEWORKERSUNION OF AMERICA, AFFILIATED WITH THE CONGRESS OF INDUSTRIALORGANIZATIONSCase No. C-1657.-Decided December 10, 1940Jurisdiction:paper bag manufacturing industry.Unfair labor practicesIn General:responsibility of employer for acts of supervisory employees.Interference, Restraint, and Coercion:anti-union statements ; interrogation con-cerning union activities ; interfering with collective bargaining rights byissuingnotice foreclosing certain subjects as matters to-be negotiated ; dismissal of cer-tain allegations.Discrimination:allegations of discrimination dismissed.Remedial Orders:cease and desist interference, restraint, and coercion.Mr. Wallace Cooper,for the Board.-Jones, Hooker, Gladney & Grand, by Mr. Frank Y. Gladney,of St.Louis, Mo., for the respondent.Mr. IsadoTre KatzandMr. David Jaffee,of New York City, for theUnion.Mr. Bliss Daffan,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASECharges and amended charges having been duly filed on October 23,1939, and May 18, 1940, respectively, by Textile Workers Union ofAmerica, affiliated with the Congress of Industrial Organizations,,herein called the Union, the National Labor Relations Board, hereincalled the Board, by the Regional Director for the Fourteenth Region(St. Louis, Missouri), issued its complaint dated May 24, 1940, against'Bemis Bro. Bag Company, St. Louis, Missouri, herein called the re-spondent, alleging that the respondent had engaged in and was engag-ing in unfair labor practices affecting commerce within the meaning ofSection 8 (1) and (3) and Section 2 (6) and (7) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.Copies of the com-plaint and'accompanying notice of hearing were duly served upon therespondent and the Union.28 N. L. R. B., No. 72.430- BEMIS BRO.BAG COMPANY431Concerning the unfair labor practices, the complaint alleged, in sub-stance, that the respondent had discriminated in regard to the hire,and tenure of employment of Aubrey Wolverton and Anuel Goodrich,because' of their membership in the Union and because they had en-gaged in concerted activities with other employees for purposes ofmutual aid and protection and collective bargaining, and that the re-spondent thereby discouraged membership in the Union.The com-plaint further alleged that the respondent by the foregoing and otheracts interfered with, restrained, and coerced its employees in the exer-cise of the rights guaranteed in Section 7 of the Act.On June '5, 1940, the respondent filed its answer in which-it admittedthe allegations of the complaint as to the character of its business. butdenied that it had engaged in the alleged unfair labor practices.Pursuant to notice, a hearing was held in St. Louis, Missouri, onJune 10, 11, and 12, 1940, before R. N. Denham, the Trial Examiner.duly designated by the Board.The Board and the respondent wererepresented by counsel who participated in the hearing.Full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing upon the issues was afforded all parties.At the conclusion of the Board's case, the Trial Examiner granted amotion of the Board's counsel to conform the complaint to the proof.This ruling is hereby affirmed.Motions were then made, on behalf ofthe respondent to dismiss-the complaint as a whole, and specifically,to dismiss the allegations thereof pertaining to : (1) the lay-off ofAubrey Wolverton; (2) the discharge of Anuel Goodrich; (3) theacts and conduct of the-respondent's officers and agents in connectionwith an election held on August 23, 1939; and (4) the allegations ofanti-union activities of the respondent as asserted in the complaint in"general terms."The motion to dismiss the complaint with respect tothe discriminatory lay-off of Aubrey Wolverton was granted by theTrial Examiner and the other motions denied with leave to the re-spondent to renew them at the close of the hearing.At the conclusionof the hearing the respondent renewed its motions and the Trial Ex-aminer reserved ruling thereon.'During the course of the hearing theTrial Examiner made numerous other rulings on motions and on obj ec-tions to the admission of evidence.The Board has reviewed theserulings of the Trial Examiner and finds that no prejudicial errorswere committed.The rulings are hereby affirmed.After the close of the hearing, pursuant to leave granted to allparties by the Trial Examiner, the respondent filed a brief with theTrial Examiner.On August 15, 1940, the Trial Examiner issued hisIntermediate Report, copies of which were duly served upon the re-'Subsequently in his Intermediate Report the Trial Examiner,except as,otherwisedisposed of therein,denied the respondent'smotions. 432DECISIONS OE NATIONAL'LABOR RELATIONS BOARDspondent and the Union.He found that the respondent had engagedin and was engaging in certain unfair labor practices affecting com-merce within the meaning of Section 8 (1) and Section 2(6) and (7)of the Act, and recommended that the respondent cease and desisttherefrom and take certain affirmative action to effectuate the policiesof the Act.He further recommended that the allegations in the com-plaint relative to certain other alleged unfair labor practices within themeaning of Section 8(1) of the Act and the allegations that the re-spondent had engaged in unfair labor practices within the meaning ofSection 8(3) of the Act,be dismissed.Thereafter the respondent andthe Union filed exceptions to the Intermediate Report;both partiesalso filed briefs with the Board.The Board has considered the exceptions filed by the respondent andthe Union and, except as they are consistent with the findings of fact,conclusions of law,and order set forth below, finds them to be withoutmerit.Upon the entire record in the case, the Board makes the following':FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTBemis Bro. Bag Company,the respondent,is a Missouri corporationhaving its principal office and place of business at St. Louis, Missouri,and approximately 20 plants located throughout the United States.The respondent maintains two plants in St. Louis, Missouri,one knownas the Fourth Street plant,where its office is located and where it isengaged in the manufacture,sale, and distribution of textile and paperbags, and the other, known as the Barton Street plant,where it is en-gaged in the business of spinning,weaving, and processing fabric tobe used in the manufacture of bags at the Fourth Street plant.Thisproceeding is concerned with activities of the respondent at its FourthStreet plant,herein called the plant, where it employs approximately375 production and maintenance employees.The principal raw materials used by the respondent at the plantare cotton cloth, burlap, paper,and asphalt and rubber substances.The value of all raw materials purchased by the respondent during.1939 for use at the plant was in excess of$1,500,000.Ninety percent of these materials were purchased and shipped to the plantfrom outside the State of Missouri.During the same year thefinished products of the plant were of a value of more than$2,000;000.Approximately 70 per cent of its products were shipped from theplant to points outside the State of Missouri. BEMIS BRO. BAG COMPANYII.THE ORGANIZATION INVOLVED433TextileWorkers Union of America, affiliated with the Congressof Industrial Organizations, is a labor organization admitting tomembership production and maintenance employees of the respond-ent at the plant, excluding supervisory and office employees..III.THE UNFAIR LABOR PR \CTICESThe first organizational activity among the respondent's employees.at the, plant began in 1937 when several of the employees joinedthe Union. It was not, however, until January 1939 that the Unioninstituted an active organizational campaign among the employeesat the plant. Immediately thereafter the respondent began a def-inite campaign of disparaging the Union and discouraging mem-bership therein.According to the testimony of Frank Clouser, an employee, onFebruary 17, 1939, James DeMent, foreman of the printing, bag,.and baling departments, said to him, "I hear you are going up andsign up with the union." Clouser replied that he was going to aUnion meeting to "see what it is all about." That Iiight`Clouser'joinedthe Union.The next day Clouser requested DeMent for a "bonus"which was due him.' According to Clouser, DeMent approved the"ticket" which would entitle Clouser to the bonus, advised Clouser ofthe amount'he had allowed him, and added, "When the union gets inhere I can not do that." Clouser replied, "You are still foreman when-the Union gets in here and if you can give me that now I don't see whyyou can't after the Union gets in here."Clouser testified that shortlythereafterDeMent attempted to demonstrate to, him, with certainfigures how Clouser "was losing money by, joining the union."'Clouser testified that his conversation with DeMent on this occasion.lasted an hour.DeMent, .who admitted at the hearing that he hadhad numerous conversations with Clouser and others concerning-theUnion, testified that "Clouser always instigated the conversa-tion concerning the unions" and denied the remarks attributed to.him by Clouser.The Trial Examiner did not credit his denial andfound, as we do, on the basis of evidence as to other, similar state-ments made by DeMent, that the conversations between DeMentand Clouser took place substantially as testified to by Clouser.DeMent did not confine his anti-union discussions to Clouser.John Zobrisky, an employee in the baling department, testified that2Machine operators in the respondent's employ receive a bonus of 6 centsper 1,000yards of material passing through their machines in addition to their megular hourly rates,of pay 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the latter part of January 1939, about a week after he had joinedthe Union, DeMent told him that he (DeMent) %' as "surprised thatsome of his intelligent workers joined the [7nion."DeMent deniedthat he had made this statement. The Trial Examiner did notcredit his denial and found, as we do, that DeMent made the state-ment substantially as testified to by Zobrisky.Walter Moore, an employee in one of DeMent's departments, testi-fied that in January 1939, on the day after Moore had joined theUnion, he and another employee were told by the assistant foremanthat DeMent wanted to see them in the locker room; that when Moorejoined the Union and that he (DeMent) "didn't see what the unioncan get us, that if the company wanted to do anything for us itwould go ahead and do it without having the union in it." As tothis conversation, DeMent testified as follows:He [Moore] came up to me and began talking and finally driftedinto union conversation and tried to explain to me his reasonfor joining, and I said "I don't care, either way would suit me,and it don't make any difference,and I know all about the union,and that is your privilege,if you see fit to join it, belong toit, that is your privilege."DeMent did not' deny that on the occasion of his-'conversatiom`hehad sent the assistant foreman to fetch Moore, nor did the respondentcall the assistant foreman as a witnessto deny thatsuch was thecase.The Trial Examiner did not credit DeMent's version of theconversation and, on the basis of evidence as to other similar state-ments made by DeMent,acceptedMoore's version of the incident,as we do, as correctly stating what occurred.In February 1939 the respondent posted at the plant a noticeto its employees;which stated,inter alia: 3Union Mblembersliip.-Eachemployee may join or may notjoin any labor organization, according to his or her individualwish.Whether you join or refrain from joining will not makethe slightest difference in your employment with the company.The Closed Shop.-Youneed not join any organization tohold a job with Bemis. The Company believes the so-called,'closed shop" is not consistent with the right of each individual3When early in 1936 the employees at the respondent's San Francisco plant manifestedan interest in self-organizational activities,the respondent posted a similar notice at thatplant.Thereafter, as employees at other plants of the respondent evidenced similarinterest,the respondent posted similar notices. BEMIS BRO. 'BAG-COMPANY435,employee to make up his own mind regarding union member-ship.If you have heard that you must join any,organizationin order to hold your job, you should disregard the rumorbecause it is incorrect..The Check-Off.-Thematter of union dues is an individualarrangement between the employee and the union to which hebelongs:Our company will take no part in the collection ofsuch dues.You may disregard as false any statement thatBemis will deduct union dues from pay of employees.Freedom of DiscussionWith Management.-Employeesin-dividually or collectively are free to, see the management on anymatter which is troubling them, or to call to the attention ofthe management any condition which may appear to them to beoperating to their disadvantage .. .Rates Of .Pay.-Itis the policy of our company to maintainrates on the basis of fairness to the individual for the work heisdoing ...The cost of wages must be included in thesales prices of our products and this wage cost must be suchas to permit the profitable sale of our products, thus insuringcontinuous operation of the factory, which is what we all desire.Hours and Overtime.-Itis the policy at this plant to paytime and one-half to production workers on hourly or piecework basis for all work in excess of eight hours per day or 40hours per week, and for production work on January 1, May 30,July 4, Labor Day, Thanksgiving Day, and December 25.This notice, timed to coincide with the organizational campaignof the Union, clearly indicated to the employees the respondent'santipathy to the Union. It represented that the respondent's em-ployees could expect no benefits. from affiliation with a labor organi-zation.At a time when the Union had not asked the respondent foreither a closed shop or a check-off, and indeed, had made no demandsof the respondent, they paragraphs of the notice condemning the closedshop and check-off and relative to rates of pay and hours of employ-ment were gratuitous in nature, coercive in effect, and intimatedclearly that all employment policies, had already been fixed by therespondent and that attempts by the Union, to secure changes inrates of pay might have dire consequences.By this notice they respondent indicated to its employees the futilityof that which the Act is designed to encourage-collective bargain-ing with respect to terms and conditions of employment.The notice,posted when it was, had the purpose of anticipating and denying toemployees possible advantages to be derived from collective bargain-ing negotiations.It not only counseled futility, but also, to the em-413597-42-vol 28-29 436DECISIONSOF -NATIONAL' LABOR'RELATIONS BOARDployees, was an unmistakable indication of-the respondent's hostilitytoward their ,self-organization 4We have frequently had occasion to consider notices of similarimport to the one here in issue,and have uniformly held that suchnotices, coming at a time when a union is seeking to establish itselfemployer to obstruct and prevent self-organization of the employeesand their affiliation with and continued membership in a labor organ-ization and as such constitute an unlawful interference with the rightsof such employees under the Act.,' In-the instant case, it is plainthat in posting the notice in question the respondent was motivatedby the hope that its employees would reject the Union, and the noticecould have been understood by the employees only as a manifestationof the respondent's desire that, they refrain from organization.(,DeMent continued his anti-union activities in the summer and fallof 1939.Zobrisky testified 'that during the summer' DeMent toldhim that the union organizers were nothing "but a.bunch of crooks."DeMent,. at the hearing, recalled the conversation referred to butdenied having referred to the organizers as a "bunch of crooks."In view of the many instances in the record evidencing DeMent'santagonism towards the Union, however, we find, as did the TrialExaminer; that the remarks were made substantially as testified'to byZobrisky.-Clouser testified that in October 1939 he had the following conversa-tion with'De.Ment :- .... he started talking to me about how the company likedmy work and what the company had lined ' up for me if I hadstuck with the company, and I said, "Jim, how do you' figureI' am not sticking with the company?_ I try to do my work asgood as Fever did."He said, "If you hadn't joined up withthe union." I said, "I am sticking -with the company and Ihave to do my work, in fact I- have to watch myself closer anddo better work, and I don't see why when they put a notice onthe bulletin board and they Government is in back of it "we can,4 SeeMatter of, Roberti Brothers,IncandFurnitureWorkers Union,Local 1561, tN. L. R B.925;Matter of Blue Bell-GlobeManufacturing CompanyandAmalgamatedClothing,Workers of America,24 N. L,R. B. 126;Matter of TheYale &Towne Mann-faeturingCompanyandAmalgamated Association of Iron, Steel and Tin Workers ofNorth America,Lodge No. 1647, through the Steel Workers Organizing Committee, af-filiated with the Committee for Industrial Organization,17 N. L. R. B. 666.See N. LR. B. vs._ Elkland LeatherCo.,114 F.(2d) 221(C.C.A. 3),ent'g. 8N L R B 519, cert'denied,November 25,,1940;Matter of Adams Brothers ManifoldPrinting Company, doingbusiness asAdams'BrothersSalesbookCompany,andTopekaTypographical Union, No. 121, affiliated with the American, Federation of Labor, 17N. L. It. B. 974;Blue Bell-Globe Manufacturing-CompanyandAmalgamated ClothingWorkers of America, 24N. L. R. B. 126.e SeeMatter of Blue Bell-Globe Manufacturing Company,andAmalgamated ClothingIvor.&P,s of A merica,24 N. L. It.B. 126. BEMIS 'BRO. BAG COMPANY437not join the union," and he said, "I stuck with the company, andI got a good job, and Roy Hopwood upstairs, he got a good jobsticking with the company, and he has a good job by stickingwith the company."As with the other anti-union statements attributed to DeMent, hedenied having made the statements quoted by Clouser.However,in view of DeMent's admitted numerous conversations with Clouserand others concerning the Union and his' obvious disapproval of it,his denial cannot be credited.We find, as did the Trial Examiner,-that the conversation took place substantially as testified to byClouser.DeMent was not, the only supervisory official of the respondent whoengaged in anti-union activities.Aubrey Wolverton, an employee,testified that shortly before he joined the Union on June 17, 1939,William Case, foreman of the manufacturing and waterproofingdepartment, said to him, referring to they Union, "Well they can alljoin that wants to, but I will guarantee you one thing, there will beno more bonus paid."While Case denied having conversed withemployees concerning the Union, we credit Wolverton's testimonyconcerning this conversation and find that, just as DeMent had earlierindicated. to Clouser that he "was' losing money by joining theUnion," Case threatened Wolverton with a loss of pay in the eventthat he joined the Union.Anuel Goodrich, another employee, testified that in May or June1939, three'or"four months after he had joined the Union, Case ap-proached him and said, "Shorty, I understand you have signed upwith the Union."When Goodrich replied that he had, Case contin-ued, "If you would rather listen to outsiders than listen to us, it isimmaterial to me."As to this conversation, also, we do not credit,Case's general denial and find, as did the Trial Examiner, that thisconversation occurred substantially as testified to by Goodrich.The respondent contends that any remarks made by its super-visory officials to employees relative to the Union or their affiliationtherewith were expressions of personal opinion and not binding uponthe respondent in the absence of evidence showing that such remarksreflected its views or that they were authorized, encouraged, or ac-quiesced in by it. In this connection the respondent points to evi-dence to the effect that DeMent and Case had received instructionsfrom the plant manager not to 'interfere with the employees in theexercise of their rights under the Act:-However, the respondent'snotice of February 28, 1939,' indicates that the foregoing statementsmade by the respondent's supervisory officials to employees werereflections of the general hostile attitude of the respondent towardthe Union.Moreover, even if the respondent's supervisory officials 438DECISIONS OF NATIONAL LABOR RELATIONS BOARDWere acting in violation of instructions in engaging in the activitiesdetailed above, the respondent did not make its instructions effectiveand is responsible for such activities.?We, find no merit in therespondent's contention. -We find that by the notice of February 28, 1939, and the foregoingstatements of DeMent and Case, the respondent interfered with, re-strained, and coerced its employees in the exercise of the right toself-organization, to form, join, and assist labor organizations, tobargain collectively through representatives of their own choosing,and to engage in concerted activities for the purpose of collectivebargaining and other mutual aid and protection as gauranteed inSection 7 of the Act.B. Alleged interference, restraint, and coercion with respect to the:election of August 23, 1939On August 23, 1939, an election by secret ballot was conductedby the Regional Director among the employees at the plant to deter-mine whether they desired to be represented by the Union. In thiselection, 114 employees voted for the Union and 209 voted againstit..The Regional Director notified the Union and the respondentof the results and the representatives of both the Union and therespondent certified that they were satisfied that the election was'held in a fair and impartial manner. ' The complaint alleges thatduring this election the respondent instructed its employees to voteagainst the Union, stationed foremen near the polling place to dis-courage employees from voting for the Union, and threatened toclose the plant for two months if the Union won the election.Wehave reviewed the record and find, as did the Trial Examiner, thatthe evidence does not support this allegation of the complaint.The election was held during working hours in a building in theblock next to that on which the respondent's plant is located andthe employees were given time off, with pay, in which to vote.During the voting, various of the respondent's foremen, after theirrespective departments had been released to vote, gathered on thecorner by the respondent's plant and engaged in conversation.Theforemen did not speak to any of the employees as they passed ontheir way to vote and did not conduct themselves in a way to in-dicate their preference as to how the employees should vote.Sincethere is no showing that the foremen did anything other than loiterin front of the plant while a secret ballot was being conducted at.7SeeSwift & Co. v. N L. R. B ,106 F. (2d) 87 (C. C. A 10) enf'g as mod ,Matterof Swift & Company,a corporationandAmalgamated Meat Cutters and Butcher Workmenof North America,Local No 641,andUnited Packing House Workers Local Industrial'Union No 300, 7 NL-R B. 269 -BEMISBRO. BAG COMPANYI439some distance therefrom, we shall dismiss the allegation of the com-plaint that by its conduct during this election the respondent inter-fered with, restrained, and coerced its employees in the exercise ofthe rights guaranteed in Section 7 of the Act.C. The alleged discrimination with respect to hire and tenure ofemployment1.GoodrichThe complaint alleges that on or about October 9, 1939, the re-spondent terminated the employment of Anuel Goodrich because ofhis union membership and activity.Goodrich joined the Union onFebruary 7, 1939.He was not an officer or committeeman but hadsolicited union memberships among the employees at their homesand while going to and from work.Goodrich was first employed by the respondent in March 1934 inthe receiving department. In November 1936 he was transferredto the waterproofing department, and became a helper to one Flem-ming, another union member.According to Flemming and oneSchauman, another employee to whom Goodrich served as helperfor a tine, Goodrich's work was not satisfactory and resulted incomplaints and the manufacture of defective materials from time totime.In September 1939 Goodrich's failure to perform his jobproperly resulted in from 30 to 40 yards of burlap being rendereddefective and unusable.Flemming complained to Foreman Case thatGoodrich did not pay attention to his work and asked for anotherhelper on the ground that he' could not produce good work withGoodrich assisting him. Case then assigned one Lewis, another unionmember, as helper to Flemming and put Goodrich to work operatingthe cutter.At this time Case warned Goodrich that if he continuedto do poor work he would be discharged.According to the testi-mony of several employees, operation of the cutter is not difficultand can be learned in one day.Goodrich, however, failed to becomeproficient after several days.He was then replaced, sent to theBarton Street plant, and assigned to work there on the second shift.That shift was terminated on October 6, 1939.At that time theforeman at the Barton- Street plant was requested by Case to retainGoodrich to do other work but refused to do so on the ground thathe had other employees better qualified for the work.Consequently,Goodrich reported for work at the Fourth Street plant on the morn-ing of October 9, 1939, was sent to Case, and advised that he wasdischarged because of his unsatisfactory work.Under these circumstances and considering that Goodrich wasdischarged as a result of complaints by Flemming, a union member, 440DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat Flemming testified to. the unsatisfactory nature of Goodrich'swork, and that Goodrich was replaced by another union member,we do not find . that Goodrich was discriminatorily discharged todiscourage membership in the Union.2.WolvertonThe complaint alleges that in October 1939 the respondent laidoffAubrey Wolverton for one week because of his membership andactivity in the Union.A review of the record indicates that theevidence does not support this allegation of the complaint.It appears that Wolverton was laid off by the respondent as adisciplinary measure because of his violation of a rule promulgatedby the respondent forbidding the solicitation of memberships to anyorganization during working hours or on the respondent's property.There is no showing that the rule was discriminatorily applied toWolverton.Wolverton was reinstated by the respondent at the endof a week and was working at the time of the hearing.On these facts we do not find that the respondent discriminatorilylaid offWolverton to discourage membership in the Union.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII above, occurring in connection with, the operations of the re-spondent described in Section I above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the sev-eral States, and tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.V.THE REMEDYWe have found that the respondent has engaged in certain unfairlabor practices.We shall order the respondent to cease and desisttherefrom and to take certain affirmative action which we find neces-sary to, effectuate the policies of the Act.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAw1.TextileWorkers Union of America, affiliated with the Congressof Industrial Organizations, is a labor organization within the mean-ing of Section 2 (5) of the Act.2.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, the1 BEMIS BRO. BAG COMPANY441respondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (1) of the Act.3.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within. the 'meaning of Section:- , (6) and (7)_of the Act. T- : - -. - - : . - .' ..f-4..The respondent has not engaged in-unfair labor practices withinthe meaning of Section 8 (3) of the Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that the re-spondent, Bemis Bro. Bag Company, St. Louis, Missouri, and itsofficers, agents, successors, and assigns, shall:1.Cease and desist from in any manner interfering with, restiain-'ing, or coercing its employees in the exercise of the right to self-organization, to form, join, or assist labor organizations, to bargaincollectively through representatives of their own choosing, and toengage in concerted activities for the purposes of collective bargain-ing or other mutual aid or protection as guaranteed in Section 7 ofthe National Labor Relations Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Post immediately in conspicuous places at its Fourth Streetplant, St.. Louis,Missouri, and maintain for a period of at leastsixty (60) consecutive days from the date of posting, notices to itsemployees stating that the respondent will not engage in the con-duct from which it is ordered to cease and desist in paragraph 1 ofthis Order; and(b)Notify the Regional Director for.the Fourteenth Region -inwriting within ten (10) days from the date of this Order whatsteps the respondent has taken to comply herewith.AND IT IS FURTHER ORDERED that the complaint be, and it hereby isdismissed in so far as it alleges that the respondent (1) engaged inunfair labor practices within the meaning of Section 8 (3) of theAct with respect to Anuel Goodrich and Aubrey Wolverton, -and(2) during the conduct of the election of August 23, 1939, instructedits employees to vote against the Union, stationed. foremen near thepolling place to discourage employees from voting for the Union,and threatened to close the plant if the Union won the election.iCHAIRMANHARRY A. MILListook no part in the consideration of,the above Decision and Order._